Case 19-00064-LT13   Filed 09/10/19   Entered 09/10/19 16:35:16   Doc 56     Pg. 1 of 14




                                                               Redacted
                                                           19-00064-LT13




                                                      4/25/2019
                                                      10:00 a.m.
                                                      3
                                                       325 West F Street
                                                       San Diego, CA 92101
Case 19-00064-LT13   Filed 09/10/19   Entered 09/10/19 16:35:16   Doc 56   Pg. 2 of 14
Case 19-00064-LT13   Filed 09/10/19   Entered 09/10/19 16:35:16   Doc 56   Pg. 3 of 14
Case 19-00064-LT13   Filed 09/10/19   Entered 09/10/19 16:35:16   Doc 56   Pg. 4 of 14
Case 19-00064-LT13   Filed 09/10/19   Entered 09/10/19 16:35:16   Doc 56   Pg. 5 of 14




 Exhibit “A”
Case 19-00064-LT13
Case 19-00064-LT13 Filed
                   Filed09/10/19
                         04/19/19 Entered
                                  Entered09/10/19
                                          04/19/1916:35:16
                                                   16:23:03 Doc
                                                            Doc56
                                                                33 Pg.
                                                                    Pg.61ofof14
                                                                              3



                                                               April 19, 2019




        Motion for Relief from the Automatic Stay




     April 19, 2019
Case 19-00064-LT13
Case 19-00064-LT13 Filed
                   Filed 09/10/19
                         04/19/19 Entered
                                  Entered09/10/19
                                          04/19/1916:35:16
                                                   16:23:03 Doc
                                                            Doc56
                                                                33 Pg.
                                                                    Pg.72ofof14
                                                                              3

    Motion for Relief from the Automatic Stay




                                                  Signed by Judge Laura Stuart Taylor April 19, 2019
Case 19-00064-LT13
Case 19-00064-LT13 Filed
                   Filed09/10/19
                         04/19/19 Entered
                                  Entered09/10/19
                                          04/19/1916:35:16
                                                   16:23:03 Doc
                                                            Doc56
                                                                33 Pg.
                                                                    Pg.83ofof14
                                                                              3

    Motion for Relief from the Automatic Stay




                                                  Signed by Judge Laura Stuart Taylor April 19, 2019
     Case19-00064-LT13
     Case 19-00064-LT13 Filed
                        Filed09/10/19
                              04/19/19 Entered
                                       Entered 09/10/19
                                               04/19/19 16:35:16
                                                        16:23:03 Doc
                                                                 Doc 56
                                                                     33-1 Pg.Pg. 1 of
                                                                              9 of 14
                                           1
                                                     Notice Recipients
District/Off: 0974−3                        User: Admin.                       Date Created: 4/19/2019
Case: 19−00064−LT13                         Form ID: pdfO1                     Total: 5


Recipients of Notice of Electronic Filing:
tr          David L. Skelton
aty         Gregory Highnote           Greg@BankruptcySD.com
aty         Kristin A. Zilberstein        bknotifications@ghidottiberger.com

                                                                                                         TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          James A Calwell      3720 Via Del Conquistador      San Diego, CA 92117
jdb         Norma O. Davidson Calwell      3720 Via Del Conquistador       San Diego, CA 92117
                                                                                                         TOTAL: 2
Case 19-00064-LT13   Filed 09/10/19   Entered 09/10/19 16:35:16   Doc 56   Pg. 10 of
                                        14




Exhibit “ ”
  Case 19-00064-LT13            Filed 09/10/19    Entered 09/10/19 16:35:16        Doc 56   Pg. 11 of
                                                    14




      July 18, 2019

       Via U.S. Mail and Electronic Mail
       Gregory Highnote
       Bankruptcy Legal Group
       501 West Broadway
       Ste 510
       San Diego, CA 92101
       Greg@BankruptcySD.com


Re:              Mr. and Mrs James and Norma Calwell (the“Debtors”); Failure to Tender Payments
                 per the Adequate Protection Order; Loan No.: Redacted (the “Loan”); 3720 Via
                 Del Conquistador, San Diego, CA 92117 ;(“Property”)

                .
      Dear Mr. Highnote:

      As you are aware we US Bank Trust National Association as Trustee of Igoloo Series III Trust,
      its successors and/or assignees (“Creditor”). The purpose of this letter is to notify you of a
      default under the Adequate Protection Order agreed to by the parties (the “APO”). A copy of the
      Order is enclosed herewith for your reference.

      Pursuant to the terms of the APO, the Debtor was required to maintain current on all post-
      petition monthly mortgage payments commencing May 1, 2019 and continuing the 1st day of
      each subsequent month to Creditor. . Additionally the debtor was required to make an additional
      monthly cure payment of $1,812.00 commencing May 15 2019 and continuing through and
      including October 15 2019 Our client has informed us that as of 7/14/19, the Debtor has
      defaulted under the terms of the APO by failing to submit regular monthly mortgage payments
      and is due for 6/1/2019.

      The default is calculated as follows:
             2 monthly mortgage payment           @ 2460.25                    =       $4920.50
             1 cure payment                       @ 1812.00                    =       $1812.00
             Less Suspense                                                     =       $311.07
             Attorneys Fees                                                    =       $150.000
      Total Default:                                                                   $6571.43


                                  1920 Old Tustin • Santa Ana, CA 92705
                               Phone: (949) 427-2010 • Fax: (949) 427-2732
Case 19-00064-LT13         Filed 09/10/19     Entered 09/10/19 16:35:16         Doc 56     Pg. 12 of
Gregory Highnote                                14
July 18, 2019
Page 2
____________________________




As set forth in the APO, this letter shall constitute the 14 day written notice required under the
terms of the APO. If payment is not received by our client on or before
July 1, 2019, we will lodge an order seeking to have the automatic stay lifted.

If you have any questions, please call the undersigned.

Best Regards,

GHIDOTTI BERGER



Adam Thursby, Esq.

Encls.


CC:       Norma O. Davidson Calwell
          3720 Via Del Conquistador
          San Diego, CA 92117

          James A Calwell
          3720 Via Del Conquistador
          San Diego, CA 92117
    Case 19-00064-LT13            Filed 09/10/19       Entered 09/10/19 16:35:16                Doc 56    Pg. 13 of
                                                         14


1             A       E   S    2   41
                  E    S  252125
2     A      T      E   S   31 4 5
3        I OTTI ER ER
      1 2 O T     A
4     S    A CA 2 5
      T    4 42 2 1
5     F     4 42 2 32


      A               C
          S       T                A               T                     I       S   III T

                                       ITE STATES A                  R       TC CO RT
                                    SO T ER            ISTRICT OF CA IFOR IA
1
                                             SA         IE O IVISIO
11
12
      I R                                                                CASE O       1          4 T13
13
              AC                                                         C A TER 13
14            O               C
15                                                                       CERTIFIC TE            F ER ICE

1
1
1
1
2
21
                                           CERTIFIC TE               F ER ICE
22
23            I                        C           O             S           C            I
24                                                                                            1 2 O   T
25
      A           S       A   CA 2     5
2
              I
2
2                                                        S                   S




                                                             1
                                           CERTIFICATE OF SERVICE
    Case 19-00064-LT13                          Filed 09/10/19      Entered 09/10/19 16:35:16           Doc 56     Pg. 14 of
                                                                      14


1                                                    S              S
2
3
      O S                       1 2 1 I
4
                                    EC          R TI  I                  RT       F       TI     F R RE IEF FR
5
                                     T           TIC T




       V                    S
                                                                                          C
1          AC
11    3 2 V    C
      S       CA 211                                                         5 1
12                                                                           S 51
                                                                             S                CA 21 1
13              O                           C
14    3 2 V              C                                                   T
      S                 CA 211                                                          S
15                                                                           525      S S    143
            T                                                                S            CA 21 1 45
1               S               T
1     O                             S T
           F            S
1     S        323
      S                 CA 21 1
1
2                        F              C             A                               I
                        S                        S
21
22
                V E                                                                                            R
23    E                                 C

24              F                   I                                                                      S
      A
25
2               E                           S             1   2 1    S        A       C

2     s
2     E             A




                                                                         2
                                                          CERTIFICATE OF SERVICE
